Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The receipt is acknowledged of applicants’ IDS filed 03/23/2022; and Terminal Disclaimer and after final amendment under 37 C.F.R. § 1.116, both filed 06/29/2022.

Terminal Disclaimer
The terminal disclaimer filed on 06/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,154,521 and 11,202,767 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 31-54 are allowed.

The following is an examiner’s statement of reasons for allowance: the claims are free of prior art. The closest prior art of record are Guffon and FR ‘129 do not teach the claimed amount of NaPB (sodium phenylbutyrate) of more than 60% by total weight of the pharmaceutical composition. Rather Guffon teaches 48.3% NaPB based on total weight of the composition and FR ‘129 teaches 44.4% NaPB based on total weight of the composition. Further, Guffon and FR ‘129 do not teach the instantly claimed taste masking coating soluble at an acidic pH of less than 2.0 and insoluble at a neutral pH of greater than 5.0. None of Folger, Appel, or Zala teaches NaPB or the high content of the active agent in the drug containing layer. While Folger teaches he claimed coating material, however, Folger does not teach NaPB. While Appel and Zala teach the claimed particle size distribution, however the references do not teach the claimed structure of the particles and do not teach NaPB. Therefore, the combination of the closest prior art does not tech the claimed subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./